Citation Nr: 9918667	
Decision Date: 07/08/99    Archive Date: 07/20/99

DOCKET NO.  95-07 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for post traumatic stress 
disorder, currently rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C.A. Skow, Associate Counsel

INTRODUCTION

The appellant served on active duty from January 1966 to 
February 1969.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1994 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs 
Regional Office (VARO).

The record does not show that VARO considered referral of 
this case to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1998).  
The United States Court of Appeals for Veterans Claims 
(Court) has recently held that the Board is precluded by 
regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from considering whether referral to 
the appropriate first-line official is required.  The Board 
is still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet.App. 88 (1996).  Moreover, the Court has also held that 
the Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only when circumstances are present which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet.App. 218, 
227 (1995).  Having reviewed the record with these holdings 
in mind, the Board finds no basis for action on the question 
of the assignment of an extraschedular rating.


FINDING OF FACT

The appellant's service-connected post traumatic stress 
disorder is currently manifested at its worst by symptoms of 
anxiety, depression, isolation, insomnia, hypervigilance, 
nightmares, flashbacks, anger, emotional numbing, and 
intrusive thoughts, with findings on the most recent VA 
psychiatric examination in April 1997 for poor eye contact 
and depression, but with well preserved cognitive function, 
full orientation, adequate judgment; but thought content 
concerned Vietnam and social isolation; and there was only a 
superficial insight into his problems.  The appellant's GAF 
scores between November 1993 and April 1997 ranged from 60 to 
50.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 50 percent 
for post traumatic stress disorder are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 1998); 38 C.F.R. § 3.321, 
Part 4, Diagnostic Code 9411 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant served on active duty from January 1966 to 
February 1969.  By a rating decision dated January 1986, 
service connection was established for post traumatic stress 
disorder (PTSD) at the 10 percent disability level.

Report of VA hospitalization dated April 1990 reflects that 
the appellant was admitted to the alcohol treatment program, 
his second admission.  The axis I diagnoses were alcohol 
dependence, continuous, and rule out PTSD.  His symptoms 
included nightmares, sleep difficulty, mood swings, 
depression, nervousness, anxiety, and flashbacks.  Prior to 
this admission, the appellant was reported to regularly 
participate in a Vietnam veterans therapy group.  A VA 
hospital report dated June 1990 reflects an axis I diagnosis 
for chronic PTSD, evinced by survivors guilt, emotional 
numbing, avoidance, isolation, intrusive memories, 
interrupted sleep, volatility, depression, and nightmares of 
combat and loss of comrades.  It was noted that the appellant 
had been unable to work since 1987 because of chronic 
obstructive pulmonary disease, and that he received workers 
compensation and Social Security Administration disability 
compensation.  The appellant was also noted to have an 
unstable marriage, marked by mutual volatility.

By a rating decision dated July 1990, PTSD was evaluated as 
30 percent disabling.

In September 1991, a VA psychiatric examination was 
conducted.  The appellant was diagnosed with moderately 
severe PTSD manifested by sleep problems, poor memory and 
concentration, hypervigilance, hyperstartle response, 
avoidance, and volatility.  It was noted that he was seen 
monthly and did not abuse drugs or alcohol.

VA outpatient treatment reports dated November 1991 to March 
1993 reflect some treatment for PTSD, but this treatment was 
mostly for weight control and respiratory problems.  He was 
noted to have depression related to weight control issues.  
In March 1993, the appellant reportedly was self-medicating 
his PTSD symptoms with alcohol.  In March 1993, he was 
hospitalized for cellulitis, with history of chronic 
obstructive pulmonary disease and psoriasis.

In April 1993, the appellant requested the assignment of a 
rating in excess of 30 percent.

VA outpatient treatment reports dated April to November 1993 
reflect that, in October 1993, the appellant was very jumpy, 
moody, and depressed.  He was taking Valium.

In November 1993, a VA psychiatric examination was conducted.  
The appellant reported that he had been unemployed since 1987 
or 1988, and that he has 2 children from his marriage of the 
past 10 years.  The appellant's daily and social activities 
were limited due to his respiratory disorder.  He indicated 
that he had regular psychiatric treatment and that he was 
treated for anxiety accompanied by sleep difficulty with 
Valium.  He admitted to over using his medication.  The 
appellant complained of difficulty with concentration and 
sleep, nightmares, flashbacks, isolation, avoidance, 
irritability, anxiety, depression, and anger with volatility.  
On mental status examination, the appellant was calm with no 
unusual psychomotor behavior.  He was cooperative, appeared 
slightly anxious and depressed.  His affect was constricted.  
Speech was normal.  There was no evidence of psychosis.  He 
was found competent.  The diagnosis was PTSD, mild to 
moderate, manifested by flashbacks, nightmares, avoidance, 
self-isolation, and some arousal symptoms.  Also, the 
appellant was diagnosed with history of polysubstance abuse, 
marked alcohol dependence (active), and possible 
benzodiazepine abuse.  A GAF score of 50 was assigned.

VA outpatient treatment reports dated November 1993 to 
November 1994 reflect that the appellant was seen for PTSD 
complaints.  He was noted to be depressed and occasionally 
violent.  In May 1994, the appellant seemed fairly isolated 
and generally dysfunctional.  His symptoms included anxiety, 
depression, irrationality, emotional lability, poor 
concentration, occasional nightmares, and history of self-
medicating.

In April 1995, a personal hearing was conducted.  The 
appellant testified along with his wife that his PTSD was 
sufficiently severe to warrant an increased rating.  Relevant 
testimony reflects that the appellant isolates himself, and 
experiences symptoms of anxiety, depression, poor sleep, 
anger, jumpiness, intrusive thoughts, and flashbacks.  At 
this time, the appellant submitted lay statements and 
additional medical evidence from R.A. Pensa, Ph.D., and a 
counselor from the Vet Center.

Lay statements from the appellant's mother, brother, sister-
in-law, and step son reflect, in concert, a belief that the 
appellant's symptomatology is more than 30 percent disabling 
under the applicable rating criteria.  In addition, it was 
argued that the appellant's prior VA psychiatric examination 
was inadequate because is was brief.

In a letter dated April 1995, a Vet Center counselor 
indicated that the appellant was a client since December 
1983.  Reportedly, the appellant's alcoholism was in 
remission, and the appellant was isolated, unable to maintain 
effective relationships, and unable to work.

A letter dated April 1995 from Dr. Pensa reflects that the 
appellant was evaluated in March 1995 for complaints of 
anxiety, depression, isolation, reversal of sleep cycles, 
insomnia, hypervigilance, nightmares, anger, increased 
domestic conflict with violence, survivor's guilt, and 
intermittent suicidal ideation.  The psychologist commented 
that the appellant was "not capable of maintaining gainful 
Employment due to his level of anxiety, panic, and avoidance 
of public places.  He is very limited in his social life, and 
is self-restricted to his home much of the time."  The 
impression was severe PTSD, alcohol abuse, and depressive 
disorder.

In June 1995, a VA psychiatric examination was conducted.  
The appellant complained of anxiety, depression, isolation, 
sleep problems, hypervigilance, nightmares, anger, and 
intermittent suicidal ideation.  Mental status examination 
revealed good eye contact, and coherent and relevant speech.  
Mood was somewhat depressed.  Thought content related to 
nightmares about Vietnam.  There was no evidence of 
psychosis.  He was well oriented, with good memory and some 
insight into his problems.  His judgment was acceptable.  The 
diagnosis was PTSD, active alcohol dependency, and history of 
polysubstance abuse.  GAF score of 60 for this day and for 
the past 12 months was assigned.

An undated letter from the appellant's mother-in-law reflects 
her observations of the appellant's ongoing psychiatric 
problems, which included isolation, agitation, and anger.

In September 1995, the appellant submitted VA outpatient 
treatment notes dated September 1995.  The appellant was seen 
for symptoms of anxiety, depression, poor memory and 
concentration, mood swings, intrusive thoughts, and self-
isolation.  He was deemed not employable and GAF score of 50 
was assigned.

In July 1996, the appellant's representative submitted an 
evaluation dated May 1996 from Dr. Pensa showing that the 
appellant was severely impaired from psychiatric disability 
and unemployable.

In April 1997, a VA psychiatric examination was conducted.  
The appellant complained of anxiety, depression, isolation, 
insomnia, hypervigilance, nightmares, anger, emotional 
numbing, and intrusive thoughts.  On mental status 
examination, the appellant displayed poor eye contact, he 
spoke in a low voice, and he showed some signs of depression.  
Thought content concerned Vietnam and social isolation.  The 
appellant admitted episodic drinking binges, but denied abuse 
of other drugs.  Cognitive function including memory was well 
preserved.  He was oriented.  He showed only a superficial 
insight into his problems.  His judgment was adequate.  The 
diagnosis was PTSD and episodic alcohol dependency.  A GAF 
score of 50 for this day, and 51 for the past 12 months, was 
assigned.

In response to a request for all treatment record, Dr. Pensa 
submitted a duplicate copy of his letter dated April 1995.

A letter dated May 1997 from a counselor at the Vet Center 
reflects that a recent evaluation of the appellant's 
functioning was conducted based on a review of the 
appellant's claims folder.  It was reported that the 
appellant had at times personal hygiene problems, and that he 
tends to isolate himself, and avoid neighbors and crowds.  It 
was further reported that the appellant had concentration 
problems, intrusive thoughts of Vietnam, and flashbacks.  
However, he was able to shop for groceries and cook.  The 
counselor concluded that the appellant has severe to totally 
incapacitating impairment of his daily living, and social and 
occupational functioning.

By a rating decision dated June 1997, PTSD was evaluated as 
50 percent disabling.

In July 1998, records pertaining the grant of SSA disability 
benefits were received.  These records show that the 
appellant was awarded disability in 1988 because of chronic 
obstructive pulmonary disease, listed as the primary 
disability.  No secondary diagnosis was provided.

ANALYSIS

In evaluating the appellant's request for an increased rating 
for PTSD, the Board considers the medical evidence of record.  
The medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (1998).  
In so doing, it is our responsibility to weigh the evidence 
before us.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (1998).

The Board has carefully reviewed the pertinent medical 
evidence, including the appellant's entire medical history in 
accordance with 38 C.F.R. § 4.1 (1998) and Peyton v. 
Derwinski, 1 Vet.App. 282 (1991).

The Board notes that, on November 7, 1996, new regulatory 
provisions regarding psychiatric disability became effective.  
The new schedular criteria provide a 100 percent disability 
evaluation where there is objective evidence of total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

A 70 percent disability evaluation is provided where there is 
objective evidence of occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or worklike setting); inability to establish and 
maintain effective relationships.
A 50 percent disability evaluation is provided where there is 
objective evidence of occupational and social impairment with 
reduced reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.  See 38 C.F.R. § 4.133 (formerly § 
4.132), Diagnostic Code 9411 (1998) (as revised, effective 
November 7, 1996 ).

A longitudinal review of the medical evidence of record 
clearly shows worsening of psychiatric symptomatology between 
1993 and 1997.  At its worst, the appellant's psychiatric 
disability is manifested by anxiety, depression, isolation, 
insomnia, hypervigilance, nightmares, flashbacks, anger, 
emotional numbing, and intrusive thoughts.  The appellant is 
married with 2 children, although the evidence of record 
shows that this union has been marked by episodes of 
violence, at least in part attributable to his PTSD 
symptomatology.  On the most recent VA psychiatric 
examination in April 1997, the appellant displayed poor eye 
contact, he spoke in a low voice, and he showed some signs of 
depression.  His thought content concerned Vietnam and social 
isolation, and he admitted episodic drinking binges.  
Cognitive function, including memory, was well preserved, he 
was oriented, and his judgment was adequate; however, the 
appellant showed only a superficial insight into his 
problems.  A GAF score of 50 for this day, and 51 for the 
past 12 months, was assigned.  We note that the appellant's 
previous GAF scores (between November 1993 and April 1997) 
ranged from 60 to 50, defined by the DSM-VI as moderate to 
serious symptoms (the lower the number, the greater 
impairment of psychological, social, and occupational 
functional on this hypothetical continuum of mental health-
illness).

A review of the record also shows that the appellant has not 
been hospitalized for psychiatric disability since June 1990, 
although he attends on a somewhat regular basis group therapy 
through the Vet Center.  Additionally, the record shows that 
the appellant has been unemployed since 1988 because of 
respiratory disability.  Were the appellant not unemployable 
because of respiratory difficulty at this time, the evidence 
of record strongly suggests that his occupational functioning 
would be largely impaired by his PTSD symptomatology, 
particularly his symptoms of social isolationism and anxiety, 
and episodes of poor memory and concentration.  However, his 
PTSD symptoms are not totally incapacitating as evidenced by 
the history provided by a Vet Center counselor, wherein it 
was reported that the appellant was able to grocery shop and 
perform cooking chores at home.

Upon consideration of the appellant's description of his 
symptoms, coupled with the objective medical findings of 
record, the Board finds that the criteria for a rating in 
excess of 50 percent are not met.   The objective evidence of 
record does not show occupational and social impairment, with 
deficiencies in most areas, such as, judgment, thinking, or 
mood, due to such symptoms as suicidal ideation, obsessional 
rituals which interfere with routine activities, speech 
intermittently illogical, obscure, or irrelevant, near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control, spatial disorientation, routine 
neglect of personal appearance and hygiene, and an inability 
to establish and maintain effective relationships.

The Board notes that the provision of 38 C.F.R. § 3.102 is 
not for application in this case as there is not an 
approximate balance of the positive and negative evidence, 
which does not satisfactorily prove or disprove the claim, 
for the reasons discussed above.

The Board has also considered whether the schedular criteria 
in place prior to the revision that became effective in 
November 1996 would result in a more favorable outcome for 
the appellant.  The old schedular criteria provided that a 
psychoneurosis resulting in considerable social and 
industrial impairment warranted a 50 percent disability 
rating, whereas, severe and total social and industrial 
impairment warranted a 70 and 100 percent disability rating, 
respectively.  Having reviewed the criteria, the Board 
believes that the appellant, even under the old schedular 
criteria, does not satisfy the requirements for a rating in 
excess of 50 percent.  The appellant's symptomatology, 
including anxiety, intrusive thoughts, isolation, insomnia, 
and nightmares, coupled with the objective findings for 
intact orientation, cognition, judgment, but with some signs 
of depression, does not establish the presence of severe or 
total social and industrial impairment as contemplated by the 
old schedular criteria.  Additionally, the assignment of a 
GAF scores ranging from 60 to 50 suggests that there is no 
more than "considerable social and industrial impairment."


ORDER

An increased rating for PTSD is denied.



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals



 

